IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ming Wei,                          :
                        Petitioner :
                                   :
             v.                    :          No. 1902 C.D. 2016
                                   :
State Civil Service Commission     :
(Department of Health),            :
                        Respondent :



PER CURIAM                            ORDER

             NOW, October 16, 2017, upon consideration of petitioner’s

application for reconsideration, the application is denied.